




Exhibit 10.57
GENERAL RELEASE OF ALL CLAIMS
1.         For valuable consideration, as set forth in Section 3(b) of the
employment letter, dated September 17, 2009, between Marsh & McLennan Companies,
Inc. and the Executive (the “Employment Letter”), the adequacy of which is
hereby acknowledged, the undersigned (“Executive”), on his own behalf and on
behalf of his heirs, executors, administrators, successors, representatives and
assigns, does herein knowingly and voluntarily unconditionally release, waive,
and fully discharge Marsh & McLennan Companies, Inc. and its subsidiaries
(including successors and assigns thereof) (collectively, the “Company ”), and
all of their respective past, present and future employees, officers, directors,
agents, affiliates, parents, predecessors, administrators, representatives,
attorneys, and shareholders, and employee benefit plans, from any and all legal
claims, liabilities, suits, causes of action (whether before a court or an
administrative agency), damages, costs, attorneys’ fees, interest, injuries,
expenses, debts, or demands of any nature whatsoever, known or unknown,
liquidated or unliquidated, absolute or contingent, at law or in equity, which
were or could have been filed with any Federal, state, or local court, agency,
arbitrator or any other entity, based directly or indirectly on Executive’s
employment with and separation from Company or based on any other alleged act or
omission by or on behalf of Company prior to Executive’s signing this General
Release. Without limiting the generality of the foregoing terms, this General
Release specifically includes all claims based on the terms, conditions, and
privileges of employment, and those based on breach of contract (express or
implied), tort, harassment, intentional infliction of emotional distress,
defamation, negligence, privacy, employment discrimination, retaliation,
discharge not for just cause, constructive discharge, wrongful discharge, the
Age Discrimination in Employment Act of 1967, as amended (the “ADEA”), the Older
Workers Benefit Protection Act of 1990, the Worker Adjustment and Retraining
Notification Act, as amended, Executive Order 11,141 (age discrimination), Title
VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991,
the Civil Rights Act of 1866 and 1871, Sections 1981 through 1988 of Title 42 of
the United States code, as amended, 41 U.S.C. §1981 (discrimination), 29 U.S.C.
§206(d)(1) (equal pay), Executive Order 11,246 (race, color, religion, sex and
national origin discrimination), the National Labor Relations Act, the Equal Pay
Act of 1993, the Americans with Disabilities Act of 1990, the Occupational
Safety and Health Act, as amended, the Family Medical Leave Act, the Immigration
Reform and Control Act, as amended, the Vietnam Era Veterans Readjustment
Assistance Act, §§503-504 of the Rehabilitation Act of 1973 (handicap
rehabilitation), the Employee Retirement Income Security Act of 1974, as
amended, any federal, state or local fair employment, civil or human rights,
wage and hour laws and wage payment laws, and any and all other Federal, state,
local or other governmental statutes, laws, ordinances, regulations and orders,
under common law, and under any Company policy, procedure, bylaw or rule. This
General Release shall not waive or release any rights or claims that Executive
may have which arise after the date of this General Release or that arise under
or are preserved by Section 5(d) of the Employment Letter and shall not waive
claims for benefits required by applicable law (including post-termination
health-continuation insurance benefits



--------------------------------------------------------------------------------






required by state or Federal law) or claims arising under the terms of any
applicable plan, program or other arrangement of Company.
2.         Executive intends this General Release to be binding on his
successors, and Executive specifically agrees not to file or continue any claim
in respect of matters covered by Section 1, above. Executive further agrees
never to institute any suit, complaint, proceeding, grievance or action of any
kind at law, in equity, or otherwise in any court of the United States or in any
state, or in any administrative agency of the United States or any state, county
or municipality, or before any other tribunal, public or private, against
Company arising from or relating to his employment with or his termination of
employment from Company and/or any other occurrences to the date of this General
Release, other than a claim challenging the validity of this General Release
under the ADEA or respecting any matters not covered by this General Release.
3.         Executive is further waiving his right to receive money or other
relief in any action instituted by him or on his behalf by any person, entity or
governmental agency in respect of matters covered by this General Release.
Nothing in this General Release shall limit the rights of any governmental
agency or his right of access to, cooperation or participation with any
governmental agency, including without limitation, the United States Equal
Employment Opportunity Commission. Executive further agrees to waive his rights
under any other statute or regulation, state or federal, which provides that a
general release does not extend to claims which Executive does not know or
suspect to exist in his favor at the time of executing this General Release,
which if known to him must have materially affected his settlement with Company.
4.         Executive agrees that Executive shall not be eligible and shall not
seek or apply for reinstatement or re-employment with Company and agrees that
any application for re-employment may be rejected without explanation or
liability pursuant to this provision.
5.         In further consideration of the promises made by Company in this
General Release, Executive specifically waives and releases Company, to the
extent set forth in Section 1 hereof, from all claims Executive may have as of
the date of this General Release, whether known or unknown, arising under the
ADEA. Executive further agrees that:
a)
Executive’s waiver of rights under this General Release is knowing and voluntary
and in compliance with the Older Workers Benefit Protection Act of 1990
(“OWBPA”);

b)
Executive understands the terms of this General Release;

c)
The consideration offered by Company under Section 3(b) of the Employment Letter
in exchange for the General Release represents consideration over and above that
to which Executive would otherwise be entitled, and that the consideration would
not have been provided had Executive not agreed to sign the General Release and
did not sign the Release;




--------------------------------------------------------------------------------






d)
Company is hereby advising Executive in writing to consult with an attorney
prior to executing this General Release;

e)
Company is giving Executive a period of twenty-one (21) days within which to
consider this General Release;

f)
Following Executive’s execution of this General Release, Executive has seven
(7) days in which to revoke this General Release by written notice. An attempted
revocation not actually received by Company prior to the revocation deadline
will not be effective; and

g)
This General Release and the treatment of long-term incentive awards set forth
in Section 3(b) of the Employment Letter shall be void and of no force and
effect if Executive chooses to so revoke, and if Executive chooses not to so
revoke, this General Release shall then become effective and enforceable.



6.         This General Release does not waive rights or claims that may arise
under the ADEA after the date Executive signs this General Release. To the
extent barred by the OWBPA, the covenant not to sue contained in Section 2,
above, does not apply to claims under the ADEA that challenge the validity of
this General Release.
7.         To revoke this General Release, Executive must send a written
statement of revocation to:


Marsh & McLennan Companies, Inc.
1166 Avenue of the Americas
New York, NY 10036
Attn: General Counsel
The revocation must be received no later than 5:00 p.m. on the seventh day
following Executive’s execution of this General Release. If Executive does not
revoke, the eighth day following Executive’s acceptance will be the “effective
date” of this General Release.
8.         This General Release shall be governed by the internal laws (and not
the choice of laws) of the State of New York, except for the application of
pre-emptive Federal law.
PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS. 




Date:  1/22/13                                  /s/ Brian Duperreault  
    Brian Duperreault                           

 
 

